Citation Nr: 0005640	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1. Entitlement to service connection for a psychiatric 
disorder. 

2. Entitlement to a compensable evaluation for service-
connected infectious mononucleosis.  


REPRESENTATION

Appellant represented by:	Bruce D. Smith, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1991 rating decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
major depression and continued a noncompensable evaluation 
for service-connected mononucleosis.  

In April 1996, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  In the April 1996 decision, the 
Board further noted that the veteran had failed to timely 
perfect an appeal on the issues of service connection for 
anaphylactic shock syndrome, compromised and/or damaged 
immune system, mortal febrile condition, organic brain 
syndrome, chronic fatigue syndrome, and bicuspid aortic 
valve.  The Board also recognized that the veteran's claim 
for service connection for depressive neurosis had been 
denied in a previous March 1980 rating decision, of which the 
veteran was not properly notified.  All subsequent 
adjudication was confined to the issue of whether new and 
material evidence had been received.  The Board stated that, 
as the veteran was not notified of the March 1980 decision, 
the Board may be without authority to accord finality to that 
decision.  The Board will consider the veteran's claim for 
service connection for a psychiatric disorder as an original 
claim.  



FINDINGS OF FACT

1. The evidence of record does not clearly and unmistakably 
show that the veteran's psychiatric disability was 
manifest prior to his enlistment in military service.  

2. The veteran's major depression or dysthymia was incurred 
during his active military service, and the disability 
continues to the present.  

3. The record contains no evidence of any current 
symptomatology attributable to the veteran's service-
connected mononucleosis.  


CONCLUSIONS OF LAW

1. The veteran's psychiatric disability, diagnosed as major 
depression and/or dysthymia, was incurred in his 
active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).

2. The criteria for a compensable rating for infectious 
mononucleosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.20, 4.117, Diagnostic 
Code 7799-7701 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Psychiatric Disorder

I. Factual Background

The veteran was hospitalized from March to April 1965.  The 
discharge summary noted that as a result of "acting out 
behavior" the veteran had been committed to the Department 
of Institutions in November 1962.  On admission, the veteran 
complained of choking sensation, dizziness, nausea, numbness 
in the lips, fingers, and arms, and a convulsive-type seizure 
with increased blood pressure, heart rate and respiration.  A 
neurology consult reported rather intense anxiety in 
situations not to the veteran's liking and clear evidence of 
unmistakable seizure activity.  A diagnostic impression of 
anxiety reaction in an adolescent with adjustment problems 
was reported.  The physician recommended that the veteran be 
returned to his foster parents.  

The veteran's service entrance examination in June 1975 noted 
no psychiatric abnormalities.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of difficulty sleeping, depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  The 
veteran's service medical records note that he was treated 
for mononucleosis in November 1975. 

In December 1975, the veteran was seen with complaints of 
chronic fatigue and emotional problems.  An initial 
impression of adjustment reaction of early adult life was 
reported.  The veteran was hospitalized from December 1975 to 
February 1976 with diagnosis of depressive neurosis with some 
neurasthenic manifestation.  At admission, the veteran 
reported psychiatric treatment for several years during 
childhood, including one hospitalization.  He reported 
feeling "down," alone, and hopeless.  An initial impression 
of depression with suicidal ideation was reported.  On 
discharge, a service physician stated that the veteran's 
chronic depression was due to internal conflicts and 
separation from his girlfriend.  

In May 1977, a service psychiatrist stated that the veteran's 
depressive symptoms were no longer of the nature shown at 
earlier admission.  The veteran was treated for depression in 
December 1976, November 1977, December 1977, April 1979, with 
complaints of fatigue and insomnia.  The veteran was again 
hospitalized in January 1977 for adjustment reaction to adult 
life.  

The veteran's separation physical examination in May 1979 
noted no psychiatric abnormalities.  The veteran again denied 
any history of difficulty sleeping, depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  
The veteran noted a history of an adverse reaction to a 
typhoid inoculation.  The examiner noted that the veteran was 
allergic to typhoid and flu shots.  

A VA psychiatric examination was conducted in December 1979.  
The examiner noted that due to the veteran's confused state 
of mind, associated with an acute and fairly severe 
depressive disorder, it was difficult to get a clear-cut 
history from him.  One period of hospitalization was reported 
prior to entrance into service.  The veteran enrolled in 
college after discharge, but growing depression and 
associated distractibility and mental confusion interfered 
with his academic performance.  The examiner noted downcast 
facial expression and moderate-to-severe psychomotor 
retardation.  The veteran's speech was coherent and generally 
goal-directed, but demonstrated some impoverishment in 
ideation, and slowed mentation.  Affect was blunted and 
constricted in range and mood was significantly depressed.  
The examiner stated that the veteran was suffering from a 
recurrence of a depressive disorder, which apparently was 
present during military service.  A diagnosis of moderate 
depressive neurosis with evidence of progressing severity was 
provided.  

VA outpatient treatment records, dated from December 1980 to 
October 1984, reported diagnoses of depressive disorder, 
recurrent depressive neurosis (dysthymic disorder), recurrent 
episodes of major depression with underlying tendencies 
toward depressive coping mechanisms.  

A pre-admission note, dated in October 1986, reported 
complaints of severe depression, with an onset in 1975.  The 
examiner noted that the veteran had long-term issues of 
inability to trust leading to interpersonal problems, 
emotional instability, with depression as a predominant 
feature, identity issues, and alcohol abuse.  

The veteran was hospitalized from December 1986 to January 
1987 with diagnoses of continuous alcohol dependency and 
depression.  Prior to hospitalization, the veteran was seen 
by a VA attending psychiatrist, who provided impressions 
of adjustment disorder with depressed demoralized mood 
superimposed upon major depressive episode, and alcohol 
dependence.  The veteran was hospitalized in April 1988 with 
diagnoses of alcohol abuse, depression, and passive-
aggressive traits and a global assessment of functioning 
(GAF) rating of 50.  The veteran was admitted due to 
worsening depression and increased suicidal ideation.  The 
report noted that the veteran had been very functional until 
approximately three years previous, when he was divorced and 
increased his drinking.  

Treatment records in January and February 1990 reported 
diagnoses of alcohol dependence, major depression, dysthymia, 
and nicotine dependence.  The veteran reported feelings of 
anxiety and preoccupation with suicide.  He stated that he 
had been depressed most of his life, beginning at age 13 or 
14.  The record contains continued psychiatric treatment for 
depression and suicidal ideation through August 1990, 
following which the veteran was hospitalized for continued 
treatment of these conditions.  

By letter, dated in August 1990, W.R.E., Ed.D., a professor 
of psychology, stated that he was acquainted with the veteran 
in 1974 and 1975 as a college counselor and personal friend.  
Dr. W.R.E. stated that the veteran was an intelligent, alert, 
motivated young man with the ability to communicate clearly.  

By letter, dated in November 1990, the veteran stated that 
prior to service, he was successfully attending college and 
he excelled during basic training.  He reported that he had 
an allergic reaction to a typhoid/diphtheria inoculation in 
October 1975 and stated that he lost consciousness for a 
weekend due to a fever from this allergic reaction.  The 
veteran stated that, upon reporting for treatment, infectious 
mononucleosis was discovered, but his complaints of other 
symptoms were dismissed.  He noted that he tried to convey 
"the gravity and devastation of...[his]...physical and 
subsequent mental condition, [but] it became painfully 
apparent that no one understood the extent 
of...[his]...suffering."  He reported that he came to "the 
brink of suicide" and was hospitalized in December 1975.  
The veteran stated that his condition had gradually declined 
since his discharge from hospitalization in February 1976.  
He stated that "fleeting lucid intervals have been at best, 
shorter, fewer and farther apart as time has passed."  The 
veteran reported that his hospitalization prior to service 
was related to a situational condition more than 11 years 
prior to his enlistment.  

The veteran was again hospitalized from December 1990 to 
March 1991, with diagnosis of major depression, following 
which, he returned to domiciliary care.  A physical 
examination in February 1991 noted an impression of 
depression

A VA psychiatric consult in March 1991 with regard to 
suicidal ideation, following a medication overdose, noted 
diagnoses of major depression with psychotic reaction and 
avoidant personality disorder.  The veteran reported a 
history of depression since 1975 with several suicidal 
gestures since that time.  The veteran was again hospitalized 
from March to May 1991 with diagnoses of major depression 
with psychotic features, episodic alcohol dependence, and 
avoidant personality disorder.  The veteran was admitted 
following an overdose of medication.  The veteran attributed 
his problems to a reaction to a shot during service.  On 
admission the veteran's affect was blunted and his memory, 
judgment and insight were impaired.  The veteran was 
discharged following an unauthorized absence from the 
hospital.  The veteran was hospitalized in June 1991 for 
dysthymia and mushroom poisoning, due to eating wild 
mushrooms due to hunger.  Outpatient treatment in July 1991 
showed diagnoses of schizophrenia and major depression with 
suicidal ideation.  The veteran was again hospitalized from 
July to August 1991, with diagnoses of dysthymic disorder and 
alcohol dependence.  

In the veteran's notice of disagreement, received in November 
1992, it was reported that the veteran's conditions and 
manifestations were not properly addressed following 
complaints by him, which led to his hospitalization during 
service.  Reports of a psychiatric disability, manifested by 
chronic moderate-to-severe slowed mentation, psychomotor 
retardation, and mental impoverishment and acute severe 
dulled affect, were noted.  The veteran's condition, through 
a series of manifestations, was attributed to a "strange 
inoculation" administered in an isolated atmosphere October 
1975 after an allergic antigen response was noted.  Treatment 
in 1965 following a "minor crisis" while at the Washington 
State Reform School was reported, with no mental or emotional 
disorder found at that time.  

In November 1992, the veteran submitted copies of excerpts 
from PSYCHIATRIC PRESENTATIONS OF MEDICAL ILLNESSES: SOMATOPSYCHIC 
DISORDERS (Richard C.W. Hall, M.D., ed., SP Medical & 
Scientific Books) (1980).  It was noted that psychiatric 
manifestations of infectious mononucleosis usually appeared 
during convalescence, when the patient was inactive and 
complained of weakness and easy fatigability.  The excerpts 
noted the importance of being aware of the relationship 
between depression and infectious illness and indicated that 
there was always a danger of suicide, particularly late in 
convalescence, when the patient fears that he or she has not 
really recovered from the infectious illness.  It was 
reported that infectious disorders and their sequelae are a 
frequent and often unrecognized cause of moderate to severe 
depression.  The most frequent psychiatric presentation 
following any severe infection is that of a depressive 
syndrome, characterized by:  sadness and lability of mood; 
easy fatigability; subjective weakness; irritability; sleep 
disorder; and early morning awakening accompanied by multiple 
somatic complaints.  The excerpts stated that this syndrome 
occurs most often following, inter alia, mononucleosis.  

A VA annual physical examination in October 1993 reported 
that the veteran had been a resident of the VA domiciliary 
since August 1990 with a history of major depression and 
borderline personality.  An impression of major depression in 
remission was reported.  The veteran lived briefly on his own 
in 1994 and 1995 and returned to domiciliary care in 
September 1995, for acute physical problems.  The social 
worker noted that the veteran had been stable on medical for 
a number of years and was doing quite well at that time.  

By letter, received in April 1995, the veteran's 
representative confirmed a phone conversation with R.R.S., 
M.D., and the physician indicated that his opinions 
were accurately stated.  Dr. R.R.S. reviewed the veteran's 
medical records and had treated the veteran as late as 1992.  
Dr. R.R.S. stated that the veteran continued to suffer from 
service-connected major depression, which worsened during his 
military experience and from which the veteran has never 
completely recovered.  The veteran's condition produced 
significant continuing disability.  Dr. R.R.S. based his 
opinion on the fact that, while the veteran had psychiatric 
problems prior to enlistment, he was apparently able to 
function at an acceptable level until discharge in 1979.  
Since 1979, the veteran suffered chronic and progressive 
depression, which severely impacted his ability to obtain and 
maintain employment.  

At a hearing before the undersigned in August 1995, the 
veteran's representative was not present, but the veteran 
indicated that he wished to go forward without his 
representative.  Transcript, p. 2.  The veteran testified 
that during service he was given an inoculation and developed 
a high fever, which resulted in severe delirium and 
unconsciousness.  Transcript, p. 5.  He reported that he was 
diagnosed with infectious mononucleosis at that time, but the 
physician would not listen to his other complaints and the 
resulting deterioration led him to attempt suicide.  
Transcript, p. 6.  The veteran stated that he spent most of 
the previous 15 years in and out of therapy, hospitals, and 
psychiatric wards.  Transcript, p. 8.  The veteran stated 
that he could not handle being around other people and 
submitted photographs of the remote locations in which he 
lived.  

A VA psychological assessment was performed in October 1995.  
The veteran reported that he had been depressed most of his 
life, beginning at age 13 or 14.  He stated that he 
experienced a period of intense illness during service, 
precipitated by an inoculation.  He reported regular suicidal 
ideation prior to domiciliary care in 1989.  The veteran 
denied any suicidal attempts since the previous domiciliary 
stay.  The examiner provided evaluations of alcohol 
dependence in full remission, major depression in full 
remission, dysthymia, nicotine dependence, and borderline 
personality.  A global assessment of functioning (GAF) rating 
of 65 was provided.  Treatment records note that the veteran 
again attempted to live independently in May 1996, but 
returned to domiciliary care.  The veteran again returned to 
independent living in October 1996.  

In April 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA psychiatric examination.  The Board 
specifically requested the records of psychiatric treatment 
from the Washington State Reform School in 1965 be obtained.  
In May 1996, the RO requested that the veteran identify all 
health care providers, who treated him for a psychiatric 
disability since December 1992.  The Division of Juvenile 
Rehabilitation for the State of Washington reported that they 
had no records for the veteran, and that all records were 
destroyed when the juvenile turned 21-years old.  Records of 
hospitalization in March 1965 at Western State Hospital were 
obtained.  

A VA examination for mental disorders was conducted in 
December 1996 and the examiner noted that the veteran's 
claims file was available.  Psychomotor activity and speech 
rhythm and duration were unremarkable.  The examiner noted 
that the veteran's affect and mood were somber, but not 
grossly depressed.  The veteran denied current suicidal 
ideation.  The examiner noted that the veteran had unstable 
identity and ego formulations since adolescence, but his 
current descriptions of ego boundary and permeability 
suggested, at the least, near-psychotic phenomena.  
The examiner provided a diagnosis of borderline personality 
disorder with additional avoidant and paranoid traits, 
manifested by the veteran's unstable and uncertain identity, 
and avoidance escapist tendencies.  The examiner stated 
that this condition was obvious in the veteran prior to his 
military service.  The examiner noted an unclear history of 
polysubstance abuse.  The examiner stated that the veteran's 
depressive and anxious episodes related to the veteran's 
borderline personality structure and began when the veteran 
was 13-14 years old, and that these depressive episodes 
contributed to the veteran's complaints of fatigue.  The 
examiner concluded that the veteran's borderline personality 
disorder, intermittent depressions, and emotional instability 
existed prior to service.  The examiner further stated that 
the veteran's manifest social/industrial adjustment appeared 
to improve during service and that the veteran's general 
status was not greatly worsened during his military service.  
The examiner noted that the examination was conducted in the 
presence of substantial anti-depressant medication.  

A VA examination was conducted in March 1997.  The veteran 
reported continued depression and fatigue.  He noted about 
half a dozen suicide attempts in the past, although the 
examiner noted that the records suggested more than that.  
The examiner provided impressions of depression with 
borderline personality disorder (by history and review of 
records), chronic fatigue, most likely related to depression, 
with no evidence of systemic disease.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of the legislation.  38 C.F.R. § 3.303(c) (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran's VA treatment records, hospitalization records 
and domiciliary care records contain repeated diagnoses of 
major depression and/or dysthymia.  The Board notes that the 
various diagnoses of personality disorders, including that by 
the VA examiner December 1996, do not represent a current 
disability.  See 38 C.F.R. § 3.303(c).  The veteran was 
treated during service for depression with suicidal ideation, 
beginning in December 1975, and continued to be seen 
periodically for follow-up throughout service and was 
prescribed anti-depressant medication.  In April 1995, Dr. 
R.R.S. stated that the veteran continued to suffer from 
service-connected major depression, which worsened during his 
military experience.  

In addition, the veteran has submitted excerpts from a 
medical treatise concerning the connection between infectious 
disorders and the development of psychiatric disabilities.  
Medical treatise statements that indicate the possibility of 
a link between in-service injury and current disability are 
too general and inconclusive to make a claim well grounded.  
Sacks v. West, 11 Vet. App. 314, 316 (1998); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  However, 
the holding in Sacks does not extend to situations where 
medical treatise evidence, standing alone, discussed generic 
relationships with a degree of certainty that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on a lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998); Sacks, 11 Vet. App. at 317.  The Board notes that the 
excerpts submitted contain specific conclusions relative to 
the development of depression with sadness and easy 
fatigability and infectious mononucleosis, for which the 
veteran was treated during service and for which he has been 
granted service connection.  The Board finds that such 
conclusions create at least a "plausible causality" in the 
instant case.  

Based on the service medical records, post-service VA 
treatment and hospitalization records, the veteran's 
statements, and the statements of Dr. R.R.S., the Board finds 
that the veteran's claim for service connection for a low 
back disability is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran reported that all of his treatment 
for his psychiatric disability was at VA facilities and these 
records have been obtained.  It appears that all necessary 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

Ten years prior to enlistment, the veteran was hospitalized 
following "acting out behavior," and was diagnosed with 
anxiety reaction in an adolescent with adjustment problems.  
There is no medical evidence of record that the veteran 
suffered any further psychiatric problems following discharge 
from the hospital in April 1965, prior to enlistment.  The 
veteran reported during post-service treatment that he had 
been depressed most of his life, approximately since the age 
of 13 or 14.  The veteran's service entrance examination in 
June 1975 noted no psychiatric abnormalities.  Dr. W.R.E., a 
professor of psychology, specifically stated that the veteran 
was intelligent, alert, motivated, and able to communicate 
clearly during the 1974 and 1975 school years, prior to 
enlistment.  However, the VA examiner in December 1996 
concluded that the veteran's borderline personality disorder 
was manifest prior to service, and that the veteran's 
depressive and anxious episodes related to the veteran's 
borderline personality structure.  The Board specifically 
notes that no personality disorder was diagnosed during 
service, nor was any diagnosis of a personality disorder 
reported during hospitalization in 1965.  

The Board finds that the evidence of record does not clearly 
and unmistakably show that the veteran's current psychiatric 
disability, diagnosed as major depression and/or dysthymia, 
existed prior to service.  The previous treatment was while 
the veteran was an adolescent and was 10 years prior to 
enlistment with no medical report of continuing disability.  
No psychiatric disability was noted on enlistment, and no 
manifestations were noted until several months into the 
veteran's term of service, following hospitalization and 
treatment for infectious mononucleosis.  Furthermore, the 
diagnosis reported during hospitalization in 1965 was for 
anxiety not the major depression manifested by repeated 
suicide attempts and ideation, for which the veteran was 
treated during and post-service.  Although the veteran 
reported feelings of depression since age 13 or 14, such is 
not clear and unmistakable evidence that his psychiatric 
disability, diagnosed during service as depressive neurosis, 
existed prior to service.  

The veteran has had almost continuous treatment at VA 
facilities for psychiatric disabilities since his discharge 
from service, much of the treatment on an in-patient basis.  
A VA examination in December 1979, five months after 
discharge from service, noted a diagnosis of recurrence of a 
depressive disorder, which was present during military 
service.  In April 1995, Dr. R.S.S. stated that the veteran 
suffered from service-connected major depression, which 
worsened during service, and from which the veteran never 
completely recovered.  The VA examiner in December 1996, 
opined that the veteran's psychiatric condition was due to a 
personality disorder, which predated service and was not 
aggravated by the veteran's military service.  In fact, the 
VA examiner indicated that the veteran's condition improved 
during service, although the veteran had no treatment for 
ten years prior to service, but was medicated and 
hospitalized during service.  The Board notes that the 
examination was conducted while the veteran was under the 
influence of substantial anti-depressant medication.  
Further, the examiner found evidence of "intermittent 
depression," when the record clearly shows near continuous 
treatment for depression since 1975.  

The veteran has presented several arguments as to the origin 
of his psychiatric disability, including an inoculation 
during service and treatment for his service-connected 
mononucleosis during service.  It is not necessary for the 
Board to specifically find what incident of service led to 
the veteran's diagnosis of depressive neurosis, to reach the 
conclusion that the veteran's condition is service-connected.  
The Board notes the medical treatise evidence that during 
recovery from an infectious disease, including mononucleosis, 
there is always a danger of suicide and moderate to severe 
depression.  

Despite the December 1996 VA opinion, the Board finds that 
the evidence does not preponderate against a finding that the 
veteran's psychiatric disability, diagnosed as major 
depression and/or dysthymia was incurred during his military 
service.  The Board finds no reason to provide greater weight 
to the opinion of the VA examiner in December 1996 over the 
veteran's voluminous treatment records, which diagnose the 
veteran's depressive condition as separate from his 
personality disorder, and the opinions of Dr. R.S.S. and the 
VA examiner in December 1979.  



Increased Evaluation for Service-Connected Infectious 
Mononucleosis 

III. Factual Background

The veteran filed an initial claim for VA benefits for 
mononucleosis in September 1979.  By rating decision in March 
1980, the RO granted service connection for a history of 
infectious mononucleosis with fatigue with a noncompensable 
evaluation, effective from August 1, 1979.  

Chronic fatigue syndrome was noted in May 1993.  The veteran 
reported fatigue with exercise in June 1993 and a new program 
of aerobic exercise was implemented for him.  Annual physical 
examination in October 1993 noted an impression of history of 
slowness of mentation and chronic fatigue.  

At a hearing before the undersigned in August 1995, the 
veteran testified that his fatigue due to mononucleosis was a 
constant problem.  Transcript, p. 9.  

In April 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In May 1996, the RO requested 
that the veteran identify all health care providers, who 
treated him for mononucleosis since December 1992.  

During VA treatment in August 1996, the veteran reported that 
his chronic fatigue symptoms were worse, without experiencing 
depression.  This was attributed, in part, to working in the 
hot sun on the previous weekend.  

A VA examination was conducted in December 1996.  The veteran 
complained of constant fatigue and a continuous low-grade 
fever.  Blood count showed elevated white blood count.  The 
examiner provided a diagnosis of complaints of chronic 
fatigue dating back to mononucleosis diagnosed during 
service.  The examiner, for a mental disorders examination 
also performed in December 1996, reported that fatigue 
complaints associated with infectious mononucleosis 
ordinarily resolved in three-to-six months, very occasionally 
extending to one year.  The examiner stated that the 
continuation of fatigue states for twenty-one years was 
extremely unlikely.  

A VA neurological examination was conducted in April 1997.  
The veteran complained of depression, fatigue, low back pain, 
hot flashes, fevers, cold and chills, night sweats, 
hypertension, diarrhea, and palpitations.  The examiner 
provided an impression of chronic fatigue from depression.


IV. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  The Board notes that, 
although there is no diagnostic code for the veteran's 
infectious mononucleosis, the RO has evaluated the condition 
under Diagnostic Code 7701, for anemia, which uses hemoglobin 
count and findings such as weakness, easy fatigability, 
headaches, and shortness of breath as considerations.  See 38 
C.F.R. § 4.20.

The record contains no evidence of any current manifestations 
of the veteran's service-connected mononucleosis.  The Board 
notes that, although the initial grant of service connection 
included fatigue, the medical evidence of record 
preponderates against a finding that the veteran's current 
fatigue is a residual of the veteran's service-connected 
mononucleosis.  It appears that the veteran's current fatigue 
symptoms are manifestations of his psychiatric disability, 
granted service connection above.  The Board finds that the 
record preponderates against a compensable evaluation for 
service-connected infectious mononucleosis.  


ORDER

Entitlement to service connection for a psychiatric 
disability, manifested by  depression, is granted.  


Entitlement to a compensable evaluation for service-connected 
infectious mononucleosis is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

